DETAILED ACTION
Response to Amendment
The applicant’s amendment filed 04/25/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-11, 13, 14, 19, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaki et al (US 2017/0307163 A1) in view of Saito et al (US 4,458,683). 
In regard to claim 1, Nagasaki et al disclose a lighting device that provides a secondary light with high luminance, comprising: 
a light emitting unit (11) with a light source and with an exit opening, the light emitting unit being configured to provide primary light along a beam path (31); and 
a light conversion element (50) with a front side arranged in the beam path, the light conversion element being configured to, in response to the primary light, to emit the secondary light, the secondary light having a wavelength and/or wavelength range that differs from the primary light, wherein the light conversion element comprises a material that emits the secondary light via one or more of scattering, absorption, and/or conversion, 
wherein the front side has a primary light receiving surface (region defined by 31) where the front side is illuminated with the primary light, a primary light emitting surface (region defined by particles 27 which only diffusely reflect light—this first surface extends beyond the primary light receiving surface has the region surrounding this region will emit un-converted light through dynamic light scattering) that is formed when the front side is illuminated with the primary light, and a secondary light emitting surface (201 and 203) within which the front side emits the secondary light, and that light of the same wavelength as the wavelength of the primary light is emitted from the primary light emitting surface (either particles 27 reflect them or particles in 203 dynamically scatter them), and wherein the primary light emitting surface is larger than the primary light receiving surface (as defined, this emitting area is larger than the receiving area). (Figure 1; see at least [0016]-[0024])
	In regard to the amendment filed 09/13/2021, Nagasaki et al fail to disclose that the exit opening is arranged at a distance from the front side, the distance being sized such that luminance of the lighting device is maximized.
	Saito et al teaches a laser configured to maximum luminance by modifying the distance of the laser from the focal point. (See Col 4 Lines 57 onward)
	Where optimizing luminance of a light source by optimizing the distance between the target and the light source is old and well-known, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the distance of the laser from the target phosphor in Nagasaki et al by the know teaching in Saito et al in order to optimize the resulting luminance of the resulting light.

In regard to claim 3, Nagasaki et al disclose that the secondary light emitting surface emits light of a longer wavelength than the wavelength of the primary light, and wherein the secondary light emitting surface is larger than the primary light emitting surface. (See [0017]—the laser is a blue light and is down converted.)

In regard to claim 4 and 5, Nagasaki et al fail to disclose that the light conversion element comprises a ratio of a diameter of the primary light receiving surface to a thickness of the light conversion element of 2:1 or less, as recited in claim 4, and more narrowly that the light conversion element comprises a ratio of a diameter of the primary light receiving surface to a thickness of the light conversion element of 1:4 or less, as recited in claim 5.
However, this is routine optimization, and where balancing the needs of improved chromaticity and device profile, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the thickness of the light conversion layer of Nagasaki et al in order to optimize the laser light source’s resulting chromaticity while managing the space requirements of the device.

In regard to claim 6, Nagasaki et al fail to disclose a luminance of the secondary light that is at least 1000 cd/mm2.
However, the prior art of question is that of automotive lighting, and where the prior art already teaches down converted blue light to generate white light, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the brightness of the second light of Nagasaki et al in order to ensure good chromaticity of the resulting light—most jurisdictions put limitations on the color temperature of automotive headlights, and one would be motivated to optimize the brightness of the second colored light to ensure compliance with these regulations.

In regard to claim 7, Nagasaki et al disclose that the light emitting unit is configured so that the primary light is blue primary light and the light conversion element is configured so that the secondary light is white secondary light. (See [0017])
Nagasaki et al fail to disclose that the blue light specifically has a wavelength of 450 ± 10 nm.
However, blue light is generally regarded as wavelengths of visible light in a range of about 380nm to 500nm. Where this is an optimization which impacts chromaticity, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the wavelength of the blue primary light of Nagasaki et al in order to optimize the resulting chromaticity.

In regard to claim 8, Nagasaki et al disclose that the light source comprises a diode laser. (See [0016] and [0017])
 Nagasaki et al fail to disclose that the laser power in a range selected from a group consisting of between 0.1 to 100 watts, between 0.1 to 100 watts, and between 5 to 8 watts.
However, as already stated, regulations control the requirements and limits for automotive lighting, and thus it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the power of the laser diode of Nagasaki et al in order to ensure a resulting light that complies with automotive illumination regulation.

In regard to claim 9, Nagasaki et al disclose that the light emitting unit further comprises an optical element (12) or an optical component between the light source and the light conversion element. (Figure 1; see [0016])

In regard to claim 10, Nagasaki et al disclose that the optical element or optical component comprises a lens configured to bundle the primary light on the primary light receiving surface. (Figure 1; see [0016]—last line recites a lens)

In regard to claim 11, Nagasaki et al disclose that the light emitting unit further comprises a light guide (the lens of is a light guide under BRI) configured to emit the primary light on the primary light receiving surface. (Figure 1; see [0016]—last line recites a lens)

In regard to claim 13, Nagasaki et al disclose that a base body having a cooling element (21) on one side and the light conversion element at an opposite side. (Figure 1; see [0016])

In regard to claim 14, Nagasaki et al fail to disclose a reflector on the opposite side and the cooling element on the reflector.
However, reflectors a notoriously old and well-known, and thus it would have been obvious to one of ordinary skill in the art at the time of filing to install a reflector directly under the wavelength conversion layer of Nagasaki et al in order to improve optical efficiency. 


In regard to claim 19, Nagasaki et al fail to disclose the primary light emitting surface is larger by a factor of 1.1 or more than the primary light receiving surface.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the dimensions of the conversion layer of Nagasaki et al such that the primary light emitting surface is larger than the light receiving surface in order to optimize the resulting chromaticity.

In regard to claim 21, Nagasaki et al disclose that the primary light emitting surface and/or the secondary light emitting surface comprises an entire area of the front side. (Figure 1; see [0016])

In regard to claim 22, Nagasaki et al fail to disclose that the secondary light, in a hot operating state of the lighting device, lies in an ECE range.
However, as best understood, this claim is directed to an optimization, and it would have been obvious to one of ordinary skill in the art at the time of filing to limit the secondary light to an ECE range in the laser light source of Nagasaki et al in order to improve chromaticity and to optimize the life of the wavelength conversion layer.

In regard to claim 23, Nagasaki et al fail to disclose that the primary light receiving surface comprises a size and wherein said size is 1 mm2 or less.
However, the court as established that changes in size, shape, and proportion are obvious is there is nothing to distinguish the claims over the prior art, and if there is any obvious reason to modify the prior art (see MPEP 2144.04 IV), and in the instant case, it would have been obvious to one of ordinary skill in the art at the time of filing to limit the size of the light incident area in order to optimize the resulting chromaticity, and to ensure compliance with fitment restrictions.

	In regard to claim 24, the combination of Nagasaki et al and Saito et al fail to disclose that the distance is dependent on an operating current of the light source.
	However, the operating current of the light source determines the resulting light flux, and where the optimizable quantity of distance is already taught by Saito et al, it would have been obvious to one of ordinary skill in the art at the time of filing to change the distance of the light source based on the operating voltage in order to optimize the resulting luminance of the system.

	In regard to claim 25, the combination of Nagasaki et al and Saito et al fail to disclose that the distance is sized such that the light conversion element is just before an onset of quenching.
	However, optical quenching is already known to the person of ordinary skill, and where there is a known desire to optimize the resulting luminance, it would have been obvious to one of ordinary skill in the art at the time of filing to avoid quenching in order to prevent reduction in the resulting luminance.

Claim 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaki et al (US 2017/0307163 A1) in view of Saito et al (US 4,458,683), and further, in view of Li et al (US 10,222,019 B1).
In regard to claim 12, Nagasaki et al fail to disclose that the light source comprises a plurality of light sources that are combined in the light guide to reduce a size of the primary light receiving surface.
Li et al teach that the light source comprises a plurality of light sources (22) that are combined in the light guide (14) to reduce a size of the primary light receiving surface (using smaller light sources, with a shared focus, naturally reduces the size of the light receiving surface). (Figure 1; see at least Col 2 Lines 7-30)
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the single laser diode of Nagasaki et al with the plurality of laser diodes of Li et al in order to improve power management, reduce heat production, and improve overall efficiency.

In regard to claim 15, Nagasaki et al fail to disclose secondary optics downstream of the light conversion element that captures the secondary light.
Li et al teach secondary optics (20) downstream of the light conversion element that captures the secondary light. (Figure 1; see at least Col 2 Lines 7-30)
It would have been obvious to one of ordinary skill in the art at the time of filing to install the projection lens of Li et al into the light module of Nagasaki et al in order to shape the resulting light beam for road use.

Reasons for Allowance
Claim(s) 16, 18, 20, and 26 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
In regard to claim 16, the prior art taken as a whole does not show nor suggest a lighting device that provides a secondary light with high luminance, comprising a light emitting unit with a light source and with an exit opening, the light emitting unit being configured to provide primary light along a beam path; and a light conversion element with a front side arranged in the beam path, the light conversion element being configured to, in response to the primary light, to emit the secondary light, the secondary light having a wavelength and/or wavelength range that differs from the primary light, wherein the light conversion element comprises a material that emits the secondary light via one or more of scattering, absorption, and/or conversion, wherein the front side has a primary light receiving surface where the front side is illuminated with the primary light, a primary light emitting surface that is formed when the front side is illuminated with the primary light, and a secondary light emitting surface within which the front side emits the secondary light, and wherein the light emitting unit is arranged so that the primary light is irradiated onto the light conversion element along an optical axis that has an angle greater than 60 degrees with respect to either a normal-line axis of the light conversion element or an axis of the secondary light as specifically called for the claimed combinations.
The closest prior art, Nagasaki et al (US 2017/0307163 A1), does not include that the light emitting unit is arranged so that the primary light is irradiated onto the light conversion element along an optical axis that has an angle greater than 60 degrees with respect to either a normal-line axis of the light conversion element or an axis of the secondary light as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Nagasaki et al reference in the manner required by the claims. 
The Examiner is motivated by arguments filed 04/25/2022. The applicant argues against the secondary reference of Kawakami: “Kawakami disclose that any angle between 00 and 90° may be used. Since Kawakami teaches that each and every angle, from 0° to 90° so as to include any mathematically possible incoming beam direction, Kawakami cannot reasonably be asserted to disclose or suggest the portion of the angles that achieve the surprising and unexpected results available from the claimed angle of greater than 60 degrees.” There is clearly some critical angle in the claim not taught by the prior art—lacking a specific angle taught in combination with the rest of the elements of the claim, the preponderance of the evidence is in the applicant’s favor.
In regard to claim 20, the prior art taken as a whole does not show nor suggest a lighting device that provides a secondary light with high luminance, comprising a light emitting unit with a light source and with an exit opening, the light emitting unit being configured to provide primary light along a beam path, and a light conversion element with a front side arranged in the beam path, the light conversion element being configured to, in response to the primary light, to emit the secondary light, the secondary light having a wavelength and/or wavelength range that differs from the primary light, wherein the light conversion element comprises a material that emits the secondary light via one or more of scattering, absorption, and/or conversion, wherein the front side has a primary light receiving surface where the front side is illuminated with the primary light, a primary light emitting surface that is formed when the front side is illuminated with the primary light, and a secondary light emitting surface within which the front side emits the secondary light, wherein the secondary light emitting surface is larger than the primary light receiving surface, and wherein the light conversion element comprises a ratio of a diameter of the primary light receiving surface to a thickness of the light conversion element of 2:1 or less as specifically called for the claimed combinations.
The closest prior art, Nagasaki et al (US 2017/0307163 A1), does not include that the secondary light emitting surface is larger than the primary light receiving surface, and wherein the light conversion element comprises a ratio of a diameter of the primary light receiving surface to a thickness of the light conversion element of 2:1 as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Nagasaki et al reference in the manner required by the claims. 
The Examiner is motivated by arguments filed 04/25/2022. The ratio of Den et al is not a geometric ratio as claimed, but a ratio of component phosphors. The Examiner lacks proper motivation and art to teach the missing limitation. 

Response to Arguments
Regarding claim 1, applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. The limitation of concern is the last line: “the exit opening is arranged at a distance from the front side, the distance being sized such that luminance of the lighting device is maximized.” The Examiner’s problem with this is claim that it is so blatantly obvious—clearly there is a distance (a specific distance which is not claimed, mind you) where the luminance is optimized. This is discovered by moving the opening away and toward the target—this is routine experimentation. In regard to the secondary reference Saito et al, the record shouldn’t put to much importance on the idea of how they are optimizing the distance (that is, finding a focal point), because neither is the applicant in the claim. This is in contrast to claim 16, which recites a critical value for the angle—no critical distance is being claimed, so the Examiner must treat the limitation as some obvious routine idea that a PHOSITA would be inclined to optimize toward.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/           Examiner, Art Unit 2875                                                                                                                                                                                             
/BRYON T GYLLSTROM/           Primary Examiner, Art Unit 2875